Citation Nr: 1712794	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-03 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or at the housebound rate.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include a depressive disorder and posttraumatic stress disorder (PTSD), to include as secondary to service-connected left shoulder disability. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, to include as secondary to service-connected left shoulder disability. 

5.  Entitlement to compensation under 38 U.S.C.A. § 1151  for residuals of a stroke.

6.  Entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a regional office (RO) of the Department of Veterans Affairs (VA).

In a December 2009 rating action, the RO denied entitlement to SMC based on the need for aid and attendance, and entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke. 

In a January 2010 rating action, the RO denied entitlement to automobile and adaptive equipment or adaptive equipment only and a special home adaption grant and specially adapted housing.  That same month, the Veteran submitted a Notice of Disagreement and referenced both the December 2009 and January 2010 rating decisions. 

In a March 2011 rating action, the RO denied entitlement to TDIU rating and again denied entitlement to a special home adaptation grant and specially adapted housing. 

In September 2011, the RO sent the Veteran a letter advising that it had received his appeal referencing the December 2009 and January 2010 rating decisions, but that clarification was needed regarding what issues he wished to appeal. 

In October 2011, the Veteran responded by indicating that he wished to appeal claim for a TDIU rating, shoulder injury, "housing aid," and adaptive equipment for vehicle.  He also stated that the medication VA prescribed caused his stroke and heart attack.  In January 2012, the RO furnished three separate Statements of the Case that addressed, in part, the following issues: (1) entitlement to automobile and adaptive equipment or for adaptive equipment only; (2) entitlement to SMC based on the need for aid and attendance, and entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke; and (3) entitlement to a TDIU rating. 

The Veteran subsequently submitted multiple VA Form 9's and the issues addressed in the Statements of the Case appear to have been perfected for appeal. The Board notes that the RO readjudicated the automobile claim in June 2012; however, the Veteran had submitted a timely Form 9 prior to this date.

In February 2013, a videoconference hearing was held before a Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the electronic record.  In a January 2017 letter to the Veteran, the Board notified the Veteran that the VLJ who had conducted the February 2013 hearing had retired and was no longer employed by the Board.  The Veteran responded by indicating that he did not desire another Board hearing, and wanted the Board to consider the appeal based on the evidence of record.  Thus, the Board will proceed with its appellate review of the claims without any prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
In April 2013, the Board remanded issues numbered two (2) through five (5) for additional development.  Specifically, the RO was to obtain outstanding VA and private medical records and Social Security Administration (SSA) records; schedule the Veteran for a VA examination in conjunction with his § 1151 claim and for issuance of a Statement of the Case (SOC) addressing the issue of entitlement to specially adapted housing or a special home adaptation grant.  Thereafter, additional VA, private and SSA records were received into the electronic record.  In October 2015, VA examined the Veteran in conjunction with his § 1151 claim.  In May 2016, the RO issued an SOC that addressed the issue of entitlement to specially adapted housing or a special home adaptation grant.  As a Substantive Appeal was not received within 60 days from the date the RO mailed to the Veteran the SOC, or within the remainder of the one-year period from the January 2010 date of mailing of the rating decision, the Board finds that a substantive appeal was not timely received.  Thus, the issue of entitlement to specially adapted housing or a special home adaptation grant is not ripe for appellate review and is not the subject of the instant appeal. 

Regarding the new and material evidence to reopen claim on appeal, the Veteran filed a request to reopen a previously denied claim for service connection for PTSD.  By a January 2015 rating action, the RO reopened the previously denied claim and denied the underlying claim for service connection for PTSD on the merits.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claim on appeal.

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the United States Court of Appeals for Veterans Claims (Court) clarified in Velez v. Shinseki, 23 Vet. App. 199   (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

The record reflects current diagnoses of a depressive disorder and PTSD during the appeal period.  Thus, the Board is broadening the scope of the present claim because it turns upon essentially the same history, factual bases, and claimed symptomatology as was considered in the prior final rating decisions.  In other words, the Veteran is essentially requesting to reopen the same claim.  Prior and subsequent to the last final rating decision in September 2010, the Veteran has consistently contended that he has an acquired psychiatric disorder, to include depression and PTSD, as a result of his military occupational specialty as a missile repairman in service.  As such, the threshold question of whether new and material evidence had been submitted must be addressed.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

In the decision below, the Board will, in part, reopen the previously denied claim for service connection for an acquired psychiatric disability, to include depression and PTSD.  The Board will remand the underlying claim for service connection for an acquired psychiatric disability, to include depression and PTSD, as well as the claims of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke and entitlement to TDIU.  These claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran is service connected for the following disabilities:  (i) left shoulder impingement syndrome with traumatic arthritis (now with prosthetic implant (evaluated as 50 percent disabling); (ii) tinnitus (evaluated as 10 percent disabling); scar, left shoulder (evaluated as noncompensably disabling); and, (iii) bilateral hearing loss disability (noncompensably disabling).  

2.  The evidence is in equipoise as to whether the Veteran's service-connected left shoulder disability has manifested in the loss of use of his left hand.

3.  The Veteran's service-connected disabilities, notably his left shoulder disability, render him unable to care for his daily needs without requiring the regular aid and attendance of another person.

4.  By a final and unappealed September 2010 rating action, the RO, in part, declined to reopen a previously denied claim for service connection for PTSD.  

5.  Evidence added to the record since the RO's final September 2010 rating action relates to unestablished facts necessary to substantiate the underlying claim for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder (i.e., evidence showing that the Veteran has these current diagnoses).  


CONCLUSIONS OF LAW

1.  The criteria for automobile and adaptive equipment have been met.  38 U.S.C.A. §§ 3901, 3902, (West 2014); 38 C.F.R. §§ 3.102, 3.808 (2016).

2.  The criteria for SMC based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2016).

3.  The September 2010 rating action, wherein the RO, in part, declined to reopen a previously denied claim for service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  Evidence received since the final September 2010 decision is new and material, and the claim for service connection for an acquired psychiatric disorder, to include a depressive disorder and PTSD, to include as secondary to a left shoulder disability, is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Regarding the issues of entitlement to automobile and adaptive equipment or for adaptive equipment only and entitlement to SMC based on the need for aid and attendance or at the housebound rate, as the Board is granting these claims in full, a discussion of VA's duties to notify and assist is not required.  In addition, as to the claim of whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include a depressive disorder and PTSD, the Board is granting in full that portion of this issue.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  The question of whether VA met its duty to notify and assist on the underlying claim for service connection for this disability will be addressed in a future decision.

II. Merits Analysis

The Veteran seeks, in pertinent part, entitlement to automobile and adaptive equipment or for adaptive equipment and SMC based on the need for aid and attendance or at the housebound rate.  He also seeks to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include depression and PTSD.  The Board will discuss each claim separately below. 

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

A.  Automobile/Adaptive Equipment

The Veteran seeks, in part, entitlement to automobile and adaptive equipment or for adaptive equipment.  After a brief discussion of the laws and regulations governing this claim, the Board will address the merits of the Veteran's claim.

Under 38 U.S.C.A. § 3902, VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment.  A veteran is considered an "eligible person" if he is entitled to compensation for any of the disabilities described below, and if such disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service:  (i) The loss or permanent loss of use of one or both feet; or (ii) The loss or permanent loss of use of one or both hands; (iii) The permanent impairment of vision of both eyes: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye; or (iv) Deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile.  38 U.S.C.A. § 3901(1)(A); 38 C.F.R. § 3.808(b) (2016).

For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

The Veteran is service connected for the following disabilities:  (i) left shoulder impingement syndrome with traumatic arthritis (now with prosthetic implant (evaluated as 50 percent disabling); (ii) tinnitus (evaluated as 10 percent disabling); scar, left shoulder (evaluated as noncompensably disabling); and, (iii) bilateral hearing loss disability (noncomepensably disabling).  

The Veteran contends that he requires an automobile or other conveyance, and necessary adaptive equipment because he has permanent loss/loss of use of his left hand.  (See 21-4502, Application For Automobile or Other Conveyance, received by VA in June 2009).  

The Board will resolve reasonable doubt and award entitlement to automobile or other conveyance, and necessary adaptive equipment based on loss of use of the left hand.  The evidence of record reflects that while the Veteran was able to lift his left arm, he was unable to grip objects, had no fine motor skills or control and could not use it to eat or dress as a result of non-service-connected disorders, notably a history of cerebrovascular accidents (CVAs) with left hemiparesis, cognitive impairment and seizures.  (See December 2009 and August 2014 Aid and Attendance VA examination reports).  However, a September 2015 VA examiner opined, in pertinent part, that the Veteran had limited mobility and motor skills of the upper extremities and severe limitations of the upper extremities that prevented him from performing activities of daily living (ADLs) as a result of his service-connected left shoulder prosthesis and scar, as well as his tinnitus and bilateral hearing loss (listed as "impaired hearing").  (See September 2015 VA Aid and Attendance examination report). 

In this case, the Board finds that the medical evidence of record is in relative equipoise as to whether the Veteran's service-connected disabilities, notably his left shoulder disability, have manifested in loss of use of his left hand.  The Board notes that the same VA physician examined the Veteran in August 2014 and September 2015, and appeared to have determined in the latter examination that the Veteran's service-connected disabilities, notably his left shoulder disability, had caused the severe limitation of his left upper extremity.  Thus, the evidence weighs in favor of finding service-connected loss of use of the left hand for the purpose of this claim.  As such, he meets the criteria for an automobile and adaptive equipment or for adaptive equipment only in 38 C.F.R. § 3.808.  At the very least, there is an approximate balance of evidence both for and against the claim.  Under such circumstances, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, an automobile and adaptive equipment or adaptive equipment only grant is warranted.

B.  SMC for Aid and Attendance/Housebound

Additionally, the Board finds that the Veteran is entitled to SMC based on the need for the aid and attendance of another person.  SMC based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, is so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); see also 38 C.F.R. § 3.350(b).  Pursuant to 38 C.F.R. § 3.352 (a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  A veteran need show only one of the enumerated factors identified above to establish entitlement to aid and attendance. See Turco v. Brown, 9 Vet. App. 222, 224 (1996).  Moreover, it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See Id.  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

Taking into account all relevant evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that SMC for aid and attendance is warranted because the evidence shows that shows that he needs assistance to transfer to/from his wheelchair, dress himself and keep himself ordinarily clean and presentable and attend to the wants in nature, in part, due to his service-connected left shoulder disability.  As discussed in the analysis for entitlement to automobile and adaptive equipment, the Veteran has a limited ability to grip that results in the need for assistance in bathing and dressing.  The September 2015 VA physician noted that the Veteran's service-connected conditions, require medical management, and that he is in need of assistance in administering his medications.  Thus, as the evidence shows that the Veteran has the inability to (1) dress himself or to keep himself ordinarily clean and presentable and/or (2) attend to the wants of nature, in part, as a result of the service-connected left shoulder disability, the Board finds SMC based on the need for regular aid and attendance is warranted.  As SMC based on aid and attendance is a greater benefit than SMC at the housebound rate, the issue of entitlement to the latter benefit is moot.  Compare 38 U.S.C.A. § 1114(l) with 38 U.S.C.A. § 1114(s).

C.  New and Material Evidence Claim-Acquired Psychiatric Disability, to include depressive disorder and PTSD

The Veteran seeks to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include a depressive disorder and PTSD, to include as secondary to a left shoulder disability.  By a September 2010 rating action, the RO, in part, declined to reopen a previously denied claim for service connection for PTSD.  In denying the claim, the RO essentially determined that the evidence of record did not contain any clinical findings that the Veteran currently (then) had a diagnosis of PTSD or a verified stressor upon which to base a PTSD diagnosis.  The Veteran was informed of the RO's decision that same month, but did not appeal.  There was also no relevant evidence added to the claims file during the applicable one year appeal period.  Thus, the RO's September 2010 rating action is final.  38 U.S.C.A. § 7105. 

The Board further notes that an additional theory of entitlement for the Veteran's acquired psychiatric disorder (i.e., as secondary to his service-connected left shoulder disorder) has been reasonably raised by the record.  (See VA October 2000 treatment report, reflecting that the Veteran gave a history of having injured his left shoulder after he fell off a missile in Germany and attributed his history of PTSD, in part, to "traumatic falls.") 

Although the previous final VA decision did not consider whether service connection was warranted for an acquired psychiatric disorder, to include depression and PTSD, as secondary to the service-connected left shoulder disability, separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet. App. 545 (2008). 

Evidence received since the RO's final rating decision includes, in part, an April 2012 VA treatment record containing a diagnosis of PTSD.  This report is new because it was not of record at the time of the RO's final September 2010 rating action.  It is also material.  It is material because it relates to an unestablished fact necessary to substantiate the claim, namely evidence of a current diagnosis of PTSD.  (See April 2012 VA treatment record).  

Therefore, new and material evidence has been received and the claim for service connection for an acquired psychiatric disorder, to include a depressive disorder and PTSD, to include as secondary to a left shoulder disability, is reopened, as the additional evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

Entitlement to automobile and adaptive equipment or adaptive equipment only is granted.

Subject to the laws and regulations governing the payment of monetary benefits, special monthly compensation based on the need for aid and attendance of another person is granted.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder and PTSD, to include as secondary to a left shoulder disability, is reopened, subject to the further development of this claim in the remand below.  The claim is allowed to this extent only.  


REMAND

The Board finds that prior to further appellate review of the claim of entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder and PTSD, and § 1151 and TDIU claims, additional substantive development is necessary.  Specifically, the RO should obtain outstanding VA treatment and vocational rehabilitation records that might contain evidence as to the etiology of the Veteran's acquired psychiatric disorder, evidence of additional disability resulting from VA's issuance of the medication, Clonidine, pursuant to the provisions of 38 U.S.C.A. § 1151 and the effect that his service-connected disabilities have on his ability to obtain and maintain substantially gainful employment.  A remand is also required in order to schedule the Veteran for a VA examination with an opinion that addresses the secondary service connection 

component of the claim for service connection for an acquired psychiatric disorder, to include a depressive disorder and PTSD.  Finally, as to the TDIU claim, the Board finds that referral to the Director, Compensation Service, for extraschedular consideration is necessary.  The Board will discuss each reason for remand below. 

a.) VA treatment and Vocational Rehabilitation Records

A review of the record reflects that there are outstanding VA treatment and vocational rehabilitation records that might be relevant to the issues remanded herein.  First, in September 2016, the Veteran was hospitalized at a VA facility for vascular dementia.  (See document labeled, "VAMC Report of Hospitalization" and received into the electronic record on September 14, 2016).  The complete hospitalization report, however, has not been associated with the Veteran's Benefits Management System (VBMS) electronic record.  As the contents of the hospitalization report might contain clinical findings as to the etiology of the claimed disabilities on appeal, it is potentially relevant to the claims remanded herein.  Thus, on remand, the September 2016 VA hospitalization report, along with any nurses' and doctors' notes and associated treatment records, should be obtained and associated with the Veteran's VBMS electronic record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Second, a June 2000 letter from the RO to the Veteran, reflects that his vocational rehabilitation had been interrupted because his medical condition had worsened.   (See June 2000 RO letter to the Veteran).  Because the Veteran's vocational  rehabilitation records could bear on the outcome of the Veteran's appeal, notably his TDIU claim, efforts should be made to procure the Veteran's VA vocational rehabilitation folder.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (e)(2) (2016).


b.) VA examination-Acquired Psychiatric Disorder Claim, to include depressive disorder and PTSD

As noted in the new and material evidence analysis in the decision above,  an additional theory of entitlement for the Veteran's acquired psychiatric disorder (i.e., as secondary to his service-connected left shoulder disorder) has been reasonably raised by the record.  (See VA October 2000 treatment report, reflecting that the Veteran gave a history of having injured his left shoulder after he fell off a missile in Germany and attributed his history of PTSD, in part, to "traumatic falls.") 

To date, the Veteran has not been notified as to how to substantiate a claim for secondary service connection, including by aggravation.  Therefore, on remand, the Veteran must be provided with such notice.  Additionally, on remand, the Veteran should be scheduled for a VA examination with an opinion that addresses the secondary service connection component of the claim for service connection for an acquired psychiatric disorder, to include a depressive disorder and PTSD.

c.) TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

During the appeal period, the Veteran's service-connected disabilities do not meet the schedular requirements under 38 C.F.R. § 4.16(a), for TDIU.  However, in various statements, he has indicated that he has been unable to work in construction since 1991 due to symptomatology associated with his service-connected disabilities, notably his left shoulder disability. 

The Veteran's statements as well as the evidence of record raise a question as to whether his claim for TDIU should be referred for extraschedular evaluation under 38 C.F.R. § 4.16(b).  In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, "the regulation does not preclude the Board from considering whether referral to the appropriate first-line officials is required."  Id. at 95.

In light of the foregoing, the Veteran's claim for TDIU is being remanded so that it may be referred to the Director, Compensation Service, for extraschedular consideration.

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a complete copy of the Veteran's September 2016 VA hospitalization report for vascular dementia, along with any doctors' and nurses' notes and associated clinical records.  Any additional updated treatment records should also be obtained.

2.  Obtain the Veteran's VA vocational rehabilitation folder, or a legible copy thereof, and associate it with the Veteran's VBMS electronic record.   If the records cannot be located or no such records exist, the Veteran and his attorney should be so notified, and the unavailability of the records should be noted in the Veteran's VBMS electronic record. 

3.  Send the Veteran Veterans Claims Assistance Act compliant notice that addresses the requirements for a claim of entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder and PTSD, on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of the information and evidence, if any, that he is to provide to VA and the information and evidence, if any, that VA will attempt to obtain on his behalf.   A copy of this letter must be included in the Veteran's VBMS electronic record. 

4.  After all available records have been associated with the Veteran's VBMS electronic record, schedule the Veteran for a VA mental disorders/PTSD examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders, notably a depressive disorder and PTSD, diagnosed proximate to, or during the pendency of, this appeal. 

The entire VBMS electronic record and a copy of this remand must be made available to and reviewed by the examiner, and it should be confirmed that such records were reviewed.

Following a review of the record and an examination of the Veteran, the examiner should render opinions as to the following:

(a) With respect to each acquired psychiatric disorder, found to be present and/or diagnosed proximate to or during the pendency of the appeal (to specifically include a depressive disorder and PTSD), the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disorder was incurred in, caused by, or is otherwise related to, the Veteran's military service, to specifically include his documented in-service injury to the left shoulder.

(b) Notwithstanding the answer to question (a), the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the acquired psychiatric disorder (to specifically include a depressive disorder and PTSD) is proximately due to or caused by the Veteran's service-connected left shoulder disability.

(c) If not, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the acquired psychiatric disorder (to specifically include a depressive disorder and PTSD) was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected left shoulder disability.

(d) If the examiner determines that any of the Veteran's currently diagnosed acquired psychiatric disorders (to specifically include a depressive disorder and PTSD) were aggravated by his service-connected left shoulder disability, the examiner should report the baseline level of severity of the acquired psychiatric disorder prior to the onset of aggravation.  If some of the increase in severity of the condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

In rendering the requested opinions, the examiner should consider all relevant VA and private treatment records and statements of record pertaining to psychiatric problems over the years.  A complete rationale must be provided for all opinions rendered. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

5.  Pursuant to the provisions of 38 C.F.R. § 4.16(b), refer the Veteran's claim for TDIU to the Director, Compensation Service, for extraschedular consideration.  Such consideration should include a discussion of the Veteran's service-connected disabilities, employment history, and educational/vocational history.

6.  The claims remaining on appeal should then be readjudicated.  If the Veteran's claims are not granted to his satisfaction, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The appeal should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


